Citation Nr: 0500197	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected chondromalacia patellae of the right knee, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected chondromalacia patellae of the left knees with 
popliteal cyst, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1999 to 
August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks an increased evaluation for service-
connected chondromalacia patellae of the right and left 
knees, each currently evaluated as 10 percent disabling.  

He essentially contends that his service-connected bilateral 
knee conditions are more severe than contemplated by the 10 
percent rating currently assigned to each knee under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the instant case, the Board believes that the most recent 
VA examination of record, conducted in January 2003, did not 
adequately address the degree of functional loss experienced 
by the veteran in his right and left knees due to pain or 
other symptoms.  

Given the veteran's assertion in this case, the RO also 
should address whether a rating higher than 10 percent on the 
basis of pain, weakness, fatigability, incoordination or pain 
of movement of each joint is warranted.  

Of record, is a February 2002 VA examination, which diagnosed 
the veteran with painful and limited range of motion of the 
right knee, bilateral chondromalacia patella, popliteal cyst 
of the left knee and status post right knee injury with two 
surgeries to the right knee.  The Board notes that the 
veteran received additional surgery on the right knee in 
April 2002.  

The January 2003 VA medical examination diagnosed the veteran 
with bilateral chondromalacia patellae.  The examiner 
described the veteran as having a severe limp, mild effusion 
in the right knee, no pain crepitus, or patellofemoral 
rubbing, and the left knee had no effusion.  The report 
indicated the right knee range of motion was 0 to 50 degrees 
with pain, and the left knee range of motion was 0 to 130 
degrees without pain.  

Additionally, the examiner noted a magnetic resonance imaging 
(MRI) report, indicating a degenerative cyst in the patella 
of the right knee, with a small effusion and grade 4 
chondromalacia patellae.  An MRI of the left knee indicated a 
mild fraying and degeneration of the patellar articular 
cartilage, grade 2 to 3 chondromalacia patellae.  The 
examiner failed to describe the veteran's range of motion, 
and limitation of motion, in terms of pain on motion, 
incoordination, weakness, fatigability or pain.  

Having reviewed the complete record, and considering the 
January 2003 VA examiner's failure to consider limitation of 
motion and functional loss due to pain, pain on motion, 
incoordination, weakness, and fatigability as set forth in 
DeLuca, the Board finds that an additional VA medical 
examination is warranted before the veteran's claim can be 
adjudicated, and remands the case for further development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable recent treatment 
received by him for his service-connected 
knee disabilities.  Based on his 
response, the RO should obtain copies of 
all records from each identified 
treatment source.  

2.  The RO should afford the veteran an 
examination to show the current severity 
of his service-connected right and left 
knee conditions.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should be asked to provide complete 
observations of the ranges of motion of 
the veteran's knees, and, where possible, 
should provide medical findings in terms 
consistent with the current criteria for 
rating musculoskeletal disorders under 
38 C.F.R. § 4.71a, DC 5260.  All findings 
should be reported in detail accompanied 
by a complete rationale.  The examination 
report should include specific responses 
to the following medical questions:

a. What are the ranges of motion of 
the veteran's right and left knees?

b. Do the veteran's right and left 
knees exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

c. Does pain significantly limit 
functional ability during flare-ups 
or when the knees are used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


